Title: From Thomas Jefferson to Thomas Mann Randolph, 6 March 1801
From: Jefferson, Thomas
To: Randolph, Thomas Mann



Th: J. to TMR.
Washington Mar. 6. 1801.

Harrassed with interruptions & worn down with fatigue; I take up my pen at midnight to scribble you a line. Mr. Nicholas who sets out by day light promises to call and give you the particulars of this place, & I will inclose a paper just recieved giving the details of an armistice between France & Austria, a second great victory, and the commencement of hostilities by England against Russia, Prussia, Sweden & Denmark.your clover seed has been forwarded to Richmond some time ago, with directions to mr Jefferson to apply for it to Picket & Pollard & forward it to you. I still hope to get away in a fortnight or thereabouts. by the next post I shall probably desire that Davy Bowles may be got to bring my chair & two horses as far as Herring’s a quarter of a mile this side of Strode’s & there wait for me. I shall go  on horseback that far. the notice for his departure will probably be very short.my tenderest love to my dearest Martha & the little ones. and sincere & affectionate salutations to yourself.
